Order entered January 9, 1970, unanimously reversed, on the law, without costs and without disbursements, and summary judgment granted in plaintiff’s favor enjoining defendant from harboring a dog in her apartment. Plaintiff is a Redevelopment & Housing Corporation, which provides apartments for persons of low or moderate income on a co-operative basis. The development consists of four 21-story residential apartment^ buildings, housing approximately 6,500 persons, occupying 1,672 apartments. On June 17, 1968, defendant executed an occupancy agreement containing a covenant, paragraph 14, to “ comply strictly with the rules and regulations herein set forth ”. Rule 16 of the Rules and Regulations set forth in the occupancy agreement provides: “No animals of any kind shall be kept or harbored in the demised premises.” Paragraph 14 also provides, “ The Member further agrees that the violations of any of said rules and regulations is to be considered a violation of a substantial obligation of occupancy.” In violation of the foregoing specific provisions of the occupancy agreement forbidding the harboring of dogs, defendant admits that she has a dog, but argues that the dog is necessary for her protection. In this action for an injunction, Special Term denied plaintiff’s motion for summary judgment holding: “ The court is not prepared to hold unquestionably that a prohibition against animals must be unyieldingly enforced at all times and all places, particularly where, as here, the defendant, occupant of an apartment in a cooperative, has shown a series of burglaries over the past few months.” This court only recently had occasion to review the reasonableness of covenants prohibiting the keeping of animals in co-operative housing developments like that in the instant matter. In reversing an order denying summary judgment, this court in Riverhay Gorp. V. Klinghoffer (34 A D 2d 630) decided, “ A prohibition against the keeping of animals by residents of apartment houses is reasonable and enforceable ”. Upon the record no triable issue is raised. The issue of the need of a dog for protection as a justification for the violation of an occupancy agreement prohibiting the maintaining of a dog in an apartment has also been considered and rejected. (See Brigham Park Goop. Apts., Section *938¡i v. Krauss, 21 N Y 2d 941, cited in Biverbay Oorp. v. Klinghoffer, supra.) Concur — Stevens, P. J., McGivern, Markewich and Steuer, JJ. [62 Misc 2d 588.]